 1 McGREGOR W. SCOTT
   United States Attorney
 2 CHI SOO KIM
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Defendant Ryan D. McCarthy,
   Acting Secretary of the Department of the Army
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10 KEVIN FRANKEN,                                         NO. 1:18-cv-1687-AWI-EPG

11                         Plaintiff,                     NOTICE OF SUBSTITUTION OF
                                                          DEFENDANT AND ORDER
12 vs.

13 RYAN D. MCCARTHY, ACTING
   SECRETARY OF THE DEPARTMENT OF
14 THE ARMY,

15                         Defendants.

16

17          NOTICE IS HEREBY GIVEN that Ryan D. McCarthy has replaced Mark T. Esper as Acting

18 Secretary of the Department of the Army, pursuant to Fed. R. Civ. P. 26 (d) (1), Ryan D. McCarthy is

19 substituted as defendant, and all further proceedings in this action “shall be in the name of the

20 substituted party.”

21                                                        Respectfully submitted,

22 DATED: September 10, 2019                              McGREGOR W. SCOTT
                                                          United States Attorney
23

24                                                By:            /s/ Chi Soo Kim
                                                          CHI SOO KIM
25                                                        Assistant United States Attorney
26
27

28
     NOTICE OF SUBSTITUTION OF DEFENDANT AND ORDER                                                        1
     Franken v. McCarthy, No. 1:18-cv-1687-AWI-EPG
30
 1
     IT IS SO ORDERED.
 2
     Dated: September 10, 2019
 3
                                        SENIOR DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     NOTICE OF SUBSTITUTION OF DEFENDANT AND ORDER              2
     Franken v. McCarthy, No. 1:18-cv-1687-AWI-EPG

30
